SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

424
TP 13-01983
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF LORETTA JACOBI, PETITIONER,

                     V                                             ORDER

CAROL DANKERT-MAURER, COMMISSIONER, ERIE
COUNTY DEPARTMENT OF SOCIAL SERVICES, NIRAV R.
SHAH, COMMISSIONER, NEW YORK STATE DEPARTMENT
OF HEALTH, AND KRISTIN M. PROUD, ACTING
COMMISSIONER, NEW YORK STATE OFFICE OF
TEMPORARY AND DISABILITY ASSISTANCE,
RESPONDENTS.


LEGAL SERVICES FOR THE ELDERLY, DISABLED OR DISADVANTAGED OF WESTERN
NEW YORK, INC., BUFFALO (ANTHONY SZCZYGIEL OF COUNSEL), FOR
PETITIONER.

HOWARD B. FRANK, BUFFALO, FOR RESPONDENT CAROL DANKERT-MAURER,
COMMISSIONER, ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (VICTOR PALADINO OF
COUNSEL), FOR RESPONDENTS NIRAV R. SHAH, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF HEALTH, AND KRISTIN M. PROUD, ACTING COMMISSIONER, NEW
YORK STATE OFFICE OF TEMPORARY AND DISABILITY ASSISTANCE.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [John M. Curran,
J.], entered October 24, 2013) to review a determination of New York
State Office of Temporary and Disability Assistance. The
determination, among other things, found that petitioner transferred
assets for the purpose of qualifying for Medicaid and therefore is
ineligible for payment of her nursing facility services for a period
of 35.73 months.

      Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 19, 20 and 25,
2014,

     It is hereby ORDERED that said proceeding is unanimously
dismissed without costs upon stipulation.


Entered:   May 2, 2014                           Frances E. Cafarell
                                                 Clerk of the Court